Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CORRECTION
A corrected Notice of Allowability is set forth to include consideration of IDS filed 07/06/2022.


Allowable Subject Matter
The most recent listing of claims filed on 05/26/2022 will replace all prior versions and listings of claims in the application.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 12, and 13, closest prior art Rychtyckyj et al. (US 2020/0004245 A1) and Friedman et al. (US 2020/0041303 A1), (hereinafter Rychtyckyj and Friedman, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Rychtyckyj discloses a vehicle controller that senses the external environment while picking up a person and, if a puddle is detected, pulls up to be out of the puddle to allow the person to board (when the vehicle is moved to a boarding position at which an occupant boards the vehicle and is stopped, the driving controller stops the vehicle... and determines a stopping position of the vehicle according to the environment of the boarding position or the state of the occupant when the weather information is a predetermined state, wherein... the driving controller stops the vehicle at a position at which the occupant is not influenced by the external environment). Rychtyckyj also discloses determining whether the person has luggage (when the vehicle is moved to a boarding position at which an occupant boards the vehicle and is stopped, the driving controller stops the vehicle on the basis of at least one of... the state of the occupant... wherein the state of the occupant includes an appearance of the occupant). Rychtyckyj fails to disclose “the appearance of the occupant recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent is an appearance which is not to be exposed to an external environment” and the amended limitation of “when determining that the vehicle cannot be stopped at the position at which the occupant is not influenced by the external environment, having the vehicle wait until the vehicle can be stopped at the position at which the occupant is not influenced by the external environment”.
Friedman teaches a vehicle exterior camera captures an image of the user and determines if the user’s dress includes a heavy jacket, an umbrella, a pair of gloves, etc. (the appearance of the occupant recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent is an appearance which is not to be exposed to an external environment). Friedman fails to teach the amended limitation of “when determining that the vehicle cannot be stopped at the position at which the occupant is not influenced by the external environment, having the vehicle wait until the vehicle can be stopped at the position at which the occupant is not influenced by the external environment”. 
The combination of Rychtyckyj and Friedman fails to teach when determining that the vehicle cannot be stopped at the position at which the occupant is not influenced by the external environment, having the vehicle wait until the vehicle can be stopped at the position at which the occupant is not influenced by the external environment. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668